Citation Nr: 0800371	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  06-13 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Navy 
from July 1952 to June 1956 and from January 1958 to 
September 1975.  He died in September 2004.  The appellant is 
the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio which, in part, denied the appellant's claim 
for entitlement to service connection for the cause of the 
veteran's death.  The appellant filed a notice of 
disagreement.  She requested a personal hearing with a 
decision review officer (DRO) and a de novo review of the 
claim.  The DRO conducted a hearing with the appellant at the 
RO in December 2005 and confirmed the RO's findings in a 
February 2006 statement of the case (SOC).  The appeal was 
perfected with the submission of the appellant's substantive 
appeal (VA Form 9) in March 2006.

The appellant requested a personal hearing with a Veterans 
Law Judge in her substantive appeal; however, in September 
2006 she withdrew her hearing request.  See 38 C.F.R. §§ 
20.702(e) and 20.704(e) (2007).

In August 2007, the Board determined that an opinion from an 
independent medical expert (IME) was required to clarify 
whether there was any relationship between the veteran's 
death and his military service, to include claimed asbestos 
exposure therein.  See 38 U.S.C.A. § 7109 (West 2002); 38 
C.F.R. § 20.901(d) (2007).  
The resulting IME opinion was received by the Board in 
September 2007.

The appellant subsequently submitted evidence directly to the 
Board in November 2007, accompanied by a written waiver of 
consideration of such evidence by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304 (2007).

FINDINGS OF FACT

1.  The veteran died in September 2004 at the age of 73.  The 
death certificate lists the veteran's cause of death as 
sepsis encephalitis due to respiratory and renal failure.  
The September 2004 autopsy report notes a finding of 
"bilateral fungal supportive granulomatous inflammation of 
the lung . . . most consistent with Cryptococcus" and 
"bilateral pleural effusion," and lists the cause of death 
as "respiratory insufficiency secondary to diffuse bilateral 
bronchopneumonia." 

2.  The September 2007 IME opined that "the autopsy findings 
supported a diagnosis of cryptococcal pneumonia." 

3.  At the time of the veteran's death, service connection 
was in effect for the following: postoperative cervical spine 
fusion, evaluated as 30 percent disabling; lumbar spine 
arthritis, evaluated as 20 percent disabling; dorsal spine 
arthritis, evaluated as 10 percent disabling; left ring 
finger amputation, evaluated as 10 percent disabling; and 
duodenal ulcer disease, evaluated as noncompensably (zero 
percent) disabling.

4.  The medical evidence of record does not indicate or even 
suggest that a relationship exists between the veteran's 
service and his death, to include consideration of claimed 
exposure to asbestos.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks service connection for the cause of the 
veteran's death, which she claims is a result of in-service 
exposure to asbestos.  She alternatively contends that the 
veteran's service-connected disabilities weakened his body so 
that he was unable to fight his fatal pneumonia.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the appellant was informed of the evidentiary 
requirements for service connection for the cause of the 
veteran's death in a letter from the RO dated March 9, 2005, 
including evidence "that the condition causing the veteran's 
death had its onset in service or was permanently aggravated 
by the military service." 

Crucially, the RO informed the appellant of VA's duty to 
assist her in the development of her claim and advised of the 
provisions relating to the VCAA in the above-referenced March 
2005 letter, as well as an additional letter from the RO 
dated December 16, 2005.  Specifically, the appellant was 
advised in the letters that VA is responsible for obtaining 
relevant records from any Federal agency, including records 
kept by VA treatment centers and the SSA.  The March 2005 
letter indicated that the veteran's service medical records 
had been received, as well as his death certificate.  With 
respect to private treatment records, both letters informed 
the appellant that VA would make reasonable efforts to obtain 
relevant records not held by any Federal agency.  Included 
with the March 2005 letter were copies of VA Form 21- 4142, 
Authorization and Consent to Release Information, and the 
letter asked that the appellant complete this release so that 
VA could obtain these records.  The December 2005 letter 
informed the appellant that private records from Drs. A.D.W., 
W.G.H., D.H.K, V.R.S., and M.D.K., as well as Bethesda North 
Hospital and Jewish Hospital had been requested on her 
behalf.

The March 2005 and December 2005 VCAA letters further 
emphasized: "If the evidence is not in your possession, you 
must give us enough information about the evidence so that we 
can request it from the person or agency that has it.  If the 
holder of the evidence declines to give it to us, asks for a 
fee to provide it, or VA cannot otherwise get the evidence, 
we will notify you.  It is your responsibility to make sure 
we receive all requested records that are not in the 
possession of a Federal department or agency" [Emphasis as 
in originals].  The appellant was also advised in the letters 
that a VA medical opinion would be sought if necessary to 
make a decision on her claim.

The letters also specifically requested of the appellant: 
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  This request complies with 
the requirements of 38 C.F.R. § 3.159 (b) in that it informed 
the appellant that she could submit or identify evidence 
other than what was specifically requested by the RO. 

The appellant was not provided complete notice of the VCAA 
prior to the initial adjudication of her claim, which was by 
rating decision in May 2005.  The Board is of course aware of 
the Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), which appears to stand for the proposition that 
VCAA notice must be sent prior to adjudication of an issue by 
the RO. 

Crucially, the appellant was provided with additional VCAA 
notice through the December 2005 VCAA letter and her claim 
was readjudicated in the February 2006 SOC and July 2006 
SSOC, after she was provided with the opportunity to submit 
evidence and argument in support of her claim and to respond 
to the VA notice.  Thus, any VCAA notice deficiency has been 
rectified, and there is no prejudice to the appellant in 
proceeding to consider her claim on the merits.  Indeed, the 
appellant has pointed to no prejudice resulting from the 
timing of the VCAA notice.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  The veteran in this case 
seeks to reopen a previously denied claim of entitlement to 
service connection.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (4) and (5), degree of disability and 
effective date, were rendered moot via the RO's denial of the 
claim.  In other words, any lack advisement as to those two 
elements was meaningless, because a disability rating and 
effective date was not assigned.  The appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death was denied based on element (3), connection 
between the veteran's service and his death.  As explained 
above, she has received proper VCAA notice as to her 
obligations, and those of VA, with respect to that crucial 
element.  

In short, the record indicates that the appellant received 
appropriate notice pursuant to the VCAA.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the veteran's death 
certificate, autopsy report and reports of private treatment.  
Additionally, the Board obtained an IME in September 2007, 
the results of which will be discussed below.  The report of 
the IME reflects that the examiner reviewed the veteran's 
claims folder and rendered appropriate diagnoses and opinions 
based on the questions presented to him by the Board.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The appellant has been accorded the opportunity to 
present evidence and argument in support of her claim.  As 
noted in the Introduction, she testified before a DRO in 
December 2005 and withdrew her subsequent request for a 
hearing with a Veterans Law Judge.  

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations

Service connection -- in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  

Asbestos exposure

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary of VA 
promulgated any regulations in regard to such claims.  
However, VA has issued a circular on asbestos-related 
diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988) provides guidelines for considering 
compensation claims based on exposure to asbestos.  The 
information and instructions from the DVB Circular have been 
included in a VA Adjudication Procedure Manual, M21-1 (M21- 
1), Part VI, 7.21.  The Court has held that VA must analyze 
an appellant's claim to entitlement to service connection for 
asbestosis or asbestos-related disabilities under the 
administrative protocols under these guidelines.  See Ennis 
v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).
VA Manual M21-1, Part VI, para. 7.21 (October 3, 1997) 
provides that inhalation of asbestos fibers can produce 
fibrosis and tumor, most commonly interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusion and fibrosis, pleural plaques, mesotheliomas 
of pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  Cancers of the larynx and pharynx, 
as well as the urogenital system (except the prostate) are 
also associated with asbestos exposure.  Thus persons with 
asbestos exposure have increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal and urogenital 
cancer.  
See M21-1, Part VI, para 7.21(a).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  
See Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1, Part 6, Chapter 7, Subchapter 
IV, § 7.21 b.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service.  VA O.G.C. 
Prec. Op. No. 04-00.

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, 
Asbestos-Related Diseases (May 11, 1988).

Service connection - cause of death

In order to establish service connection for the cause of the 
veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2007).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2007).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2007).



Analysis

The veteran died in September 2004, almost 20 years after 
leaving service, at the age of 73.  The death certificate 
lists the veteran's cause of death as sepsis encephalitis due 
to respiratory and renal failure.  The September 2004 autopsy 
report notes a finding of "bilateral fungal supportive 
granulomatous inflammation of the lung . . . most consistent 
with Cryptococcus" and "bilateral pleural effusion," and 
lists the cause of death as "respiratory insufficiency 
secondary to diffuse bilateral bronchopneumonia." The 
September 2007 IME opined that "the autopsy findings 
supported a diagnosis of cryptococcal pneumonia." 

The appellant seeks service connection for the cause of the 
veteran's death.  In substance, she contends that exposure to 
asbestos in service caused or contributed to the cause of his 
death.  See, e.g., her March 21, 2006 substantive appeal.  In 
other words, the appellant believes that the veteran's in-
service exposure to asbestos led to his development of 
cryptococcal pneumonia, which eventually caused his death.  
She alternatively argues that the veteran's service-connected 
conditions weakened his body, which rendered him unable to 
fight off his fatal pneumonia.  See the December 2005 DRO 
hearing transcript, page 4.

The Board observes in passing that although the death 
certificate lists renal failure as an immediate cause of 
death, there is no evidence of chronic kidney disease.  
The appellant is not contending that chronic kidney disease 
existed, or that kidney disease was related to the veteran's 
service. 

In order to establish service connection for death, there 
must be (1) evidence of death; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and death.  Cf. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

There is no question that element (1) has been met.  The 
Board's discussion will therefore focus on elements (2) and 
(3).

With respect to element (2), the Board will separately 
address in-service disease and injury.

The Board initially notes that a review of the evidence does 
not suggest that cryptococcal pneumonia was present in 
service, and the appellant does not so contend.  
The veteran's service medical records are completely devoid 
of any respiratory disease.  

The veteran's service-connected disabilities at the time of 
his death were arthritis of the spine, left ring finger 
amputation and duodenal ulcer disease.  The veteran's private 
medical records, the terminal hospitalization report, the 
death certificate, and the autopsy report make no reference 
whatsoever veteran's service-connected disabilities.  
Moreover, a January 2005 letter from N.P.L, M.D., which 
discussed the veteran's medical history in some detail, did 
not refer to any of the veteran's service-connected 
disabilities in discussing the origin of the veteran's 
cryptococcal pneumonia.

With respect to in-service injury, the Board initially notes 
that the appellant's representative and her sons have 
submitted vague statements to the effect that the veteran's 
"exposures [sic] to harmful conditions and chemicals as a 
machinist mate" could have been a cause of his death.  See 
the March 6, 2007 Written Brief Presentation and the November 
26, 2005 statement from the appellant's sons.  However, there 
is no indication in the service medical records or elsewhere 
in the record of any specific "injury" from chemical 
exposure in service, and the appellant has offered no proof 
of such.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) [the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact, i.e., the lack of evidence is itself 
evidence]; see also 38 U.S.C.A. § 5107(a) [it is the 
claimant's responsibility to support a claim for VA 
benefits].  Accordingly, the appellant's contention that the 
veteran was exposed to chemicals in service is without merit 
and will be addressed no further.

The appellant additionally argues that the veteran was 
exposed to asbestos in service.  As noted in the law and 
regulations section above, asbestos exposure is a fact to be 
determined from the evidence.  See Dyment, supra.  The 
veteran's service records indicate that he served in US Navy 
and his primary military occupational specialty (MOS) was 
"high pressure cryogenic technician" and his secondary MOS 
was "refrigeration and air conditioning mechanic."  The 
Board takes notice that asbestos is used in insulation, so it 
may be that the veteran was exposed to asbestos as a 
refrigeration and air conditioning mechanic.  Taking into 
consideration the veteran's MOS, the Board concludes that the 
veteran was arguably exposed to asbestos in service, thus 
satisfying element (2).  Thus, to that extent only, element 
(2) is satisfied.  

The critical question in this case is the third element, 
medical nexus.  

The Board initially notes that the argument made by the 
appellant that the veteran's service-connected disabilities 
weakened his body so that he was unable to fight of his fatal 
pneumonia is meritless.  As was discussed above, a thorough 
review of the medical treatment records does not indicate 
that any health care provider made any connection between the 
veteran's service-connected disabilities and his death, and 
the appellant has provided no such evidence.  The appellant's 
theory amounts to rank speculation on her part and nothing 
more.  See Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 
(1992) see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].

However, the crux of the case concerns the appellant's 
contention that asbestos exposure in service caused the 
veteran's death.  Of record is the above-referenced January 
6, 2005 statement from Dr. N.P.L., who indicated that 
cryptococcal pneumonia is encountered in people whose immune 
systems are compromised from chemotherapy, immunosuppressive 
medications or by HIV infection, none of which he found upon 
review of the veteran's records.  He then went on to state 
that "it is not clear from the record where and why he 
acquired this illness, but you may wish to look into the 
possible sources of exposure to Cryptococcus."

Although Dr. N.P.L. did not indicate that there was any 
relationship between the veteran's military service and his 
death, the Board subsequently determined that additional 
clarification was needed as to any possible relation between 
the veteran's Cryptococcus and asbestos exposure in service.  
As mentioned above, in September 2007 the Board obtained an 
IME opinion from Dr. J.R.S., a specialist in pulmonary 
medicine.  Dr. J.R.S. reviewed the veteran's claims folder, 
the service medical records and the autopsy report.  Based 
upon his review, Dr. J.R.S. ruled out any possibility of a 
relationship between asbestos exposure in service and the 
veteran's death: 

The gross autopsy findings do not describe 
pleural plaques or any abnormality suggesting 
asbestos-related disease.  Thus, even if the 
veteran was exposed to asbestos, there is no 
evidence of asbestos-related disease . . . . 
Furthermore, there are no published medical 
reports that I can find of cryptococcal 
disease caused by or related to asbestos-
related lung disease . . . . Thus, I find no 
likelihood at all that the veteran's death 
due to respiratory insufficiency, 19 years 
after leaving the service, was a result of 
in-service exposure to Cryptococcus.

The Board observes that this opinion appears to be congruent 
with the medical evidence of record.  As noted above, here is 
no evidence of pneumonia or any other respiratory disease in 
service.  Nor is there any x-ray evidence of asbestos fibers 
identified anywhere in the medical records. 

There is no competent medical evidence to the contrary.  The 
only evidence in the appellant's favor is her own statements 
and those of her sons to the effect that they believe that 
the veteran's death is related to asbestos exposure in 
service.  It is now well established, however, that as lay 
persons without medical training she and her sons are not 
competent to opine on medical matters.  See Espiritu, supra.  
Any such statements offered in support of the appellant's 
claim do not constitute competent medical evidence and cannot 
be accepted by the Board.  See also Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995).  The appellant's statements and that of 
her sons are accordingly entitled to no weight of probative 
value.  See Voerth v. West, 13 Vet. App. 117, 119 (1999) 
[unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus].

The appellant submitted various Internet articles indicating 
that asbestos "can cause serious diseases of the lungs and 
other organs that may not appear until years after the 
exposure has occurred."  The Board has no reason to doubt 
that such is true.  See the discussion in the law and 
regulations section above.  These articles beg the question 
of whether this veteran developed lung disease due to in-
service asbestos exposure.  As has been discussed above, the 
medical evidence of record, in particular the IME opinion, 
has answered that question in the negative.  

The treatise evidence which has been submitted by the 
appellant is general in nature and does not specifically 
relate to the facts and circumstances surrounding the 
veteran's death.  The Court has held that medical evidence is 
speculative, general or inconclusive in nature cannot support 
a claim.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  


As has been discussed in connection with the VCAA above, the 
appellant has been accorded ample opportunity to provide 
competent medical opinion evidence in support of her claim.  
She has not done so.  See 38 U.S.C.A. § 5107(a), supra.
Element (3) has not been met, and the appellant's claim fails 
on that basis.  

Conclusion

In short, there is no competent medical evidence which 
supports the appellant's contentions to the effect that the 
veteran's service-connected disabilities or 
in-service asbestos exposure caused or contributed to the 
cause of his death.  
There is competent medical evidence to the contrary.  
Accordingly, a preponderance of the evidence is against the 
claim.  The benefit sought on appeal is therefore denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


